Order of the City Court of Yonkers denying plaintiff’s motion to strike out answer and for summary judgment affirmed, with ten dollars costs and disbursements. The indorsement with respect to the age on the first page of the policy may be deemed to be part of the policy; the acceptance of the policy by the deceased with that indorsement thereon may be deemed to be a representation with respect to his age, upon which representation the premiums paid by the deceased were computed. Therefore, recourse to the application to prove the character of the representation made by the deceased with respect to his age is not indispensable although such recourse has been approved. (Edelson v. Metropolitan Life Ins. Co., 95 Misc. 218; Metropolitan Life Ins. Co. v. Trilling, 194 App. Div. 178.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.